COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  RONALD EUGENE REYNOLDS,                                          No. 08-15-00373-CR
                                                   §
                          Appellant,                                   Appeal from
                                                   §
  v.                                                           County Court at Law No. 4
                                                   §
  THE STATE OF TEXAS,                                         of Montgomery County, Texas
                                                   §
                          Appellee.                                 (TC # 15-307889)
                                                  §

                                            ORDER

       The Court has determined that it is necessary to review the original of State’s Exhibits 149

(Client file for Kalisha Keller), 150 (Client file for George Sanchez), 151 (client file for Carolina

Castelan), and 152 (client file for Jose and Destiny Trevino). It is therefore Ordered that Cassandra

McCoy, Official Court Reporter of the County Court at Law Number Four for Montgomery

County, Texas, prepare a supplemental Reporter’s Record to include the original of State’s

Exhibits 149, 150, 151, and 152 and forward the same to this Court on or before June 26, 2017.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.